

Exhibit 10.4
GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
GLOBAL PERFORMANCE STOCK UNIT AGREEMENT
GRANTED TO:     «Name»
DATE OF GRANT:    «Date»
GRANTED PURSUANT TO:     General Cable Corporation Stock Incentive Plan
NUMBER OF UNITS:     «Units»
1.Agreement. This Performance Stock Unit Agreement (the “Agreement”) is made and
entered into as of   (the “Date of Grant”) between General Cable Corporation, a
Delaware corporation (the “Company”), and «Name», as a participant (the
“Participant”) in the General Cable Corporation Stock Incentive Plan (the
“Plan”), a copy of which is enclosed herewith. Capitalized terms not defined
herein shall have the meanings ascribed thereto in the Plan.
2.Grant. The Participant is granted «Units» performance stock units with respect
to the Common Stock of the Company (the “Performance Stock Units”). The
Performance Stock Units are granted as provided for under the Plan and are
subject to the terms and conditions set forth in the Plan and this Agreement.
3.Vesting.
(a)    The Performance Stock Units shall be promptly recorded on the books of
the Company as Performance Stock Unit awards. When and if the vesting
requirements (as set forth in Paragraph 3(b) below) are satisfied, the
Participant shall be entitled to receive one share of Common Stock for each
vested Performance Stock Unit granted hereunder, except as otherwise provided in
Paragraph 9(b)(iii) below. Except as otherwise provided in Paragraph 9 below,
each vested Performance Stock Unit shall be settled within 90 days of the
vesting date, but no later than March 15 of the calendar year following the
calendar year in which the Performance Stock Units vested. Prior to the vesting
and settlement of the Performance Stock Units, the Participant shall have no
rights as a stockholder with respect to the shares of Common Stock underlying
the Performance Stock Units.
(b)    Except as provided in Paragraphs 8 and 9, the vesting of the Performance
Stock Units is contingent upon (i) the Company’s achievement of the performance
target(s) (“Performance Target(s)”) during the performance period (“Performance
Period”), each as set forth in Exhibit A, and (ii) the Participant’s continued
employment with the Company and its Subsidiaries through the end of the
Performance Period. Any Performance Stock Units that do not become vested as
provided in Exhibit A or Paragraph 9 shall be forfeited.
4.Adjustment. If under Section 12 of the Plan, the Participant shall be entitled
to new, additional or different Performance Stock Units, such new, additional or
different Performance Stock Units shall be subject to the vesting and other
restrictions as provided in this Agreement.
5.Rights as Shareholder. The Performance Stock Units shall be subject to the
vesting requirements and other restrictions as provided in this Agreement. Upon
the delivery of shares of Common Stock under this Agreement after vesting, the
Participant shall have all the rights of a shareholder with respect to such
shares of Common Stock, including, but not limited to, the right to vote such
shares of Common Stock and to receive all dividends and other distributions paid
with respect to them, and all such shares of Common Stock shall be evidenced by
one or more certificates.



--------------------------------------------------------------------------------



6.Dividend Equivalent Rights. The Performance Stock Units shall include
corresponding Dividend Equivalent Rights. The Dividend Equivalent Rights shall
be subject to the same vesting requirements and forfeiture provisions as the
Performance Stock Units, and shall be settled in the form of a cash payment at
the same time that the vested Performance Stock Units are settled as provided in
this Agreement.
7.Non-Transferability. Performance Stock Units may not be assigned, sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except by
will or the laws of descent and distribution. Any attempt by the Participant to
dispose of any of the Performance Stock Units in any such manner shall result in
the immediate forfeiture of the Performance Stock Units.
8.Termination of Employment.
(a)    In the event of the termination of the Participant’s employment prior to
the last day of the Performance Period, the Participant shall forfeit any
unvested Performance Stock Units and shall not have any right to payment in
respect thereof, unless otherwise provided in this Paragraph 8 or Paragraph 9
below.
(b)    If the Participant’s employment terminates prior to the last day of the
Performance Period on account of Retirement or Disability (as defined below), a
pro rata portion of the Participant’s Performance Stock Units will vest at the
end of the Performance Period to the extent the Performance Target(s) for the
Performance Period (as set forth in Exhibit A) are met. The pro rata portion
will be determined by multiplying the Performance Stock Units by a fraction, the
numerator of which is the number of the Participant’s completed months of
service during the Performance Period and the denominator of which is the number
of months in the Performance Period. For purposes of this Agreement,
“Retirement” shall mean termination of employment (other than for Cause, as
defined in the Plan) after the Participant has attained age 62 and has completed
ten years of service with the Company and its Subsidiaries, and “Disability”
shall mean the Participant is, by reason of a mental or physical impairment,
eligible to receive long-term disability benefits under the applicable long-term
disability plan of the Company.
(c)    If the Participant’s employment terminates prior to the last day of the
Performance Period on account of death, a pro rata portion of the Participant’s
Performance Stock Units will vest as of the date of the Participant’s death. The
pro rata portion will be determined by multiplying the Performance Stock Units
subject to the Agreement by a fraction, the numerator of which is the number of
the Participant’s completed months of service during the Performance Period and
the denominator of which is the number of months in the Performance Period.
(d)    If the Participant’s employment is terminated for Cause, whether before
or after the last day of the Performance Period, the Performance Stock Units
shall immediately be forfeited and the Participant shall not have any right to
payment in respect thereof.
(e)    Any Performance Stock Units that vest pursuant to this Paragraph 8 shall
be settled in accordance with Paragraph 3 above, subject to Paragraph 18 below.
Any Performance Stock Units that do not vest upon termination of employment and
do not remain outstanding until the end of the Performance Period pursuant to
this Paragraph 8 shall be forfeited and the Participant shall not have any right
to payment in respect thereof.
9.Change in Control. For purposes of this Paragraph 9, all capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in Exhibit
A, to the extent applicable.
(a)    If a Change in Control occurs during the Performance Period, the
Performance Stock Units shall become payable as described in this Paragraph 9;
provided that, the Committee may take such other actions with respect to the
Performance Stock Units as it deems appropriate pursuant to the Plan.

2

--------------------------------------------------------------------------------



(b)    The Performance Period shall end as of the closing date of the Change in
Control (the “Change in Control Date”), and the Committee shall calculate a
Change in Control Amount as follows:
(i)    The number of Units to be included in the Change in Control Amount shall
be equal to the number of Units that become vested based upon as calculated on
the basis of the Performance Period concluding on the Change in Control Date.
(ii)    The number of Units to be included in the Change in Control Amount shall
be equal to the number of Units that become vested based upon the Company’s as
calculated on the basis of the Performance Period concluding on the last day of
the fiscal quarter preceding the Change in Control Date.
(iii)    The Committee may determine that the aggregate Change in Control Amount
attributable to Units and the Units shall be (A) converted to and payable in
units with respect to shares or other equity interests of the acquiring company
or its parent or (B) payable in cash based on the Fair Market Value of the
Change in Control Amount as of the Change in Control Date.
(c)    If a Change in Control occurs during the Performance Period and the
Participant continues in employment through December 31, 201Y, the Change in
Control Amount shall be paid between January 1, 201Z and March 15, 201Z.
(d)    If a Change in Control occurs during the Performance Period, and the
Participant terminates employment or service on account of Retirement, death or
Disability upon or after the Change in Control Date and before December 31,
201Y, the Change in Control Amount shall be paid in cash within 30 days after
the Participant’s termination of employment or service, subject to Paragraph 18
below; provided that, if required by section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), if the Participant’s Retirement or Disability
occurs more than two years after the Change in Control Date, payment will be
made between January 1, 201Z and March 15, 201Z, and not upon the earlier
separation from service.
(e)    If a Participant’s employment or service terminates on account of
Retirement or Disability before a Change in Control, and a Change in Control
subsequently occurs before the end of the Performance Period, the prorated
amount in Paragraph 8(b) shall be calculated by multiplying the fraction
described in Paragraph 8(b) by the Change in Control Amount. The prorated Change
in Control Amount shall be paid within 30 days after the Change in Control Date,
subject to Paragraph 18 below.
(f)    If a Change in Control occurs during the Performance Period and the
Participant’s employment is terminated by the Company without Cause or the
Participant terminates employment for Good Reason, upon or within 12 months
following the Change in Control Date and before the end of the Performance
Period, the Change in Control Amount shall be paid within 30 days after the
Participant’s separation from service, subject to Paragraph 18 below.
10.Deferral of Shares. Subject to Section 9(b) of the Plan and to the extent the
Participant is eligible for participation in the General Cable Deferred
Compensation Plan (the “DCP”), the Participant shall be entitled to defer
receipt of shares of Common Stock under the terms of an agreement acceptable to
the Company under the DCP and applicable law, including section 409A of the
Code. Further, the Company reserves the right to cause deferral to be made so as
to comply with section 162(m) of the Code, to the extent permitted by section
409A of the Code.
11.Tax and Social Insurance Withholding. Regardless of any action the Company
and/or the Subsidiary which employs the Participant (the “Employer”) take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility, and the
Company and the

3

--------------------------------------------------------------------------------



Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance Stock
Units, including the grant of the Performance Stock Units, the vesting of the
Performance Stock Units, the subsequent sale of any shares of Common Stock
acquired pursuant to the Performance Stock Units and the receipt of any
dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Performance Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.
Prior to the delivery of the shares of Common Stock upon the vesting of the
Performance Stock Units, if any taxing jurisdiction requires withholding of
Tax-Related Items, the Company may withhold a sufficient number of whole shares
of Common Stock otherwise issuable upon the vesting of the Performance Stock
Units that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the shares of Common Stock (as determined by the Company in its sole
discretion). The cash equivalent of the shares of Common Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. Alternatively,
the Company and/or the Employer may, in their discretion, withhold any amount
necessary to pay the Tax-Related Items from the Participant’s salary/wages, cash
amounts payable under this Agreement or other amounts payable to the
Participant, with no withholding in shares of Common Stock.
In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through the withholding from the
Participant’s salary/wages, cash amounts payable under this Agreement or other
amounts payable to the Participant, no shares of Common Stock will be issued
upon vesting of the Performance Stock Units unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the payment of any Tax-Related Items which the Company and/or
the Employer determine, in its sole discretion, must be withheld or collected
with respect to such Performance Stock Units. If the Participant is subject to
taxation in more than one jurisdiction, the Participant acknowledges that the
Company, the Employer or another Subsidiary may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. By accepting this
grant of Performance Stock Units, the Participant expressly consents to the
withholding of shares of Common Stock and/or the withholding of amounts from the
Participant’s salary/wages or other amounts payable to the Participant as
provided for hereunder. All other Tax-Related Items related to the Performance
Stock Units and any shares of Common Stock delivered in payment thereof are the
Participant’s sole responsibility.
12.Legend. If the Company, in its sole discretion, shall determine that it is
necessary, to comply with applicable securities laws, the certificate or
certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws.
13.Performance Stock Units Subject to Securities Law. The Participant covenants
and agrees with the Company that if, with respect to the Performance Stock Units
or any shares of Common Stock delivered to the Participant pursuant to this
Agreement, there does not exist a Registration Statement on an appropriate form
under the Securities Act of 1933, as amended (the “Act”), which Registration
Statement shall have become effective and shall include a prospectus that is
current with respect to the Performance Stock Units or shares of Common Stock
subject to this Agreement, (i) that he or she takes the Performance Stock Units
or such shares of Common Stock for his or her own account and not with a view to
the resale or distribution thereof, (ii) that any subsequent offer for sale or
sale of any such shares of Common Stock shall be made either pursuant to (x) a
Registration Statement on an appropriate form under the Act, which Registration
Statement shall have become effective and shall be current with respect to the
shares of Common Stock being offered and sold, or (y) a specific exemption from
the registration requirements of the Act, but in claiming such exemption, the
Participant shall, prior to any offer for sale of such shares of Common Stock,
obtain a favorable written opinion from counsel for

4

--------------------------------------------------------------------------------



or approved by the Company as to the applicability of such exemption and
(iii) that the Participant agrees that the certificates evidencing such shares
of Common Stock shall bear a legend to the effect of the foregoing.
14.Performance Stock Units Subject to Plan. This Agreement is subject to all
terms, conditions, limitations and restrictions contained in the Plan, which
shall be controlling in the event of any conflicting or inconsistent provisions,
except as permitted by the Plan. In the event, however, of any conflict between
the provisions of this Agreement or the Plan and the provisions of an employment
or change-in-control agreement between the Company and the Participant, the
provisions of the latter shall prevail, to the extent consistent with the Plan.
15.Clawback. The Performance Stock Units granted in this Agreement and any
underlying shares of Common Stock or value received will be subject to all
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Company’s Board of Directors from time
to time. In addition, in the event that the Participant engages in any activity,
before or after termination of employment or service, that would be grounds for
termination of the Participant’s employment for Cause, or if otherwise permitted
or required pursuant to any clawback or recoupment policy of the Company, the
Committee may in its discretion:
(a)    determine that the Participant shall immediately forfeit the outstanding
Performance Stock Units (without regard to whether they have vested), and the
outstanding Performance Stock Units shall immediately terminate, and
(b)    require the Participant to return to the Company any cash or shares of
Common Stock of the Company received in settlement of the Performance Stock
Units; provided that, if the Participant has disposed of any shares of Common
Stock received upon settlement of the Stock Units, the Committee may require the
Participant to pay to the Company, in cash, the Fair Market Value of such shares
of Common Stock as of the date of disposition. The Committee shall exercise the
right of recoupment provided in this Paragraph 15(b) within 180 days after the
Committee’s discovery of the applicable activity or within any other period
permitted pursuant to any applicable clawback or recoupment policy.
For purposes of this Paragraph 15, the Participant expressly and explicitly
authorizes the Company to issue instructions, on behalf of the Participant, to
any brokerage firm and/or third party administrator engaged by the Company to
hold shares of Common Stock and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such shares of Common Stock and/or other
amounts held on behalf of the Participant to the Company.
16.EU Age Discrimination. For purposes of this Agreement, if the Participant is
a resident of and employed in a country that is a member of the European Union,
the grant of the Performance Stock Units and this Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent a court or tribunal of competent jurisdiction determines
that any provision of the Agreement is invalid or unenforceable, in whole or in
part, under the Age Discrimination Rules, the Company, in its sole discretion,
shall have the power and authority to revise or strike such provision to the
minimum extent necessary to make it valid and enforceable to the full extent
permitted under local law.
17.Forced Sale of Shares; Compliance with Laws; Repatriation. Notwithstanding
anything in the Agreement to the contrary, if required by applicable law or
foreign exchange rules or regulations, the Company may, in its sole discretion,
require the Participant to immediately sell any or all shares of Common Stock
issued upon settlement of the Performance Stock Units (in which case, the
Company shall have the authority to issue sales instructions in relation to such
shares of Common Stock on the Participant’s behalf). Further, the Participant
agrees, as a condition of the grant of the Performance Stock Units, to
repatriate all payments attributable to the

5

--------------------------------------------------------------------------------



Performance Stock Units and/or cash acquired under the Plan (including, but not
limited to, dividend equivalents and any proceeds derived from the sale of the
shares of Common Stock acquired pursuant to the Performance Stock Units) in
accordance with all foreign exchange rules and regulations applicable to the
Participant. In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with all applicable laws, rules and regulations in the Participant’s
country of residence (and country of employment, if different). Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal legal and tax obligations under all applicable laws,
rules and regulations in the Participant’s country of residence (and country of
employment, if different).
18.Code Section 409A. This Agreement is intended to comply with section 409A of
the Code or an exemption, and payments may only be made under this Agreement
upon an event and in a manner permitted by section 409A, to the extent
applicable. Notwithstanding anything in this Agreement to the contrary, if
required by section 409A, if the Participant is considered a “specified
employee” for purposes of section 409A and if any payment under this Agreement
is required to be delayed for a period of six months after separation from
service pursuant to section 409A, such payment shall be delayed as required by
section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of a payment, except in accordance with section 409A. Notwithstanding
anything in this Agreement to the contrary, if a Change in Control is not a
“change in control event” under section 409A, any Performance Stock Units that
are payable pursuant to Paragraph 9 upon a Change in Control will be paid to the
Participant between January 1, 201Z and March 15, 201Z, if required by section
409A.
19.No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right to continued employment
nor shall it interfere in any way with the right of the Employer to terminate
the employment of the Participant at any time.
20.Discretionary Nature of Plan; No Vested Rights. The Participant acknowledges
and agrees that the Plan is discretionary in nature and may be amended,
suspended, or terminated by the Company, in its sole discretion, at any time.
The grant of the Performance Stock Units under the Plan is a one-time benefit
and does not create any contractual or other right to receive a grant of
Performance Stock Units or any other award under the Plan or other benefits in
lieu thereof in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
any grant, the number of shares of Common Stock subject to the grant, and the
vesting provisions. Any amendment, suspension or termination of the Plan shall
not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Employer.
21.Extraordinary Benefit. The value of the Performance Stock Units and any other
awards granted under the Plan is an extraordinary item of compensation outside
the scope of the Participant’s employment (and the Participant’s employment
contract, if any). Any grant under the Plan, including the grant of the
Performance Stock Units, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.
22.Consent to Collection, Use, Processing, and Transfer of Data. Pursuant to
applicable personal data protection laws, the Company and the Employer hereby
notify the Participant of the following in relation to the Participant’s
personal data and the collection, use, processing and transfer of such data in
relation to the Company’s

6

--------------------------------------------------------------------------------



grant of the Performance Stock Units and the Participant’s participation in the
Plan. The collection, use, processing and transfer of the Participant’s personal
data is necessary for the Company’s administration of the Plan and the
Participant’s participation in the Plan. The Participant’s denial and/or
objection to the collection, use, processing and transfer of personal data may
affect the Participant’s participation in the Plan. As such, the Participant
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein.
The Company and the Employer hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Performance Stock Units, or any other entitlement to
shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the Employer
each will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logic and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence (and
country of employment, if different). Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the Participant’s participation in the Plan.
The Company and the Employer each will transfer Data internally as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company and the Employer each
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. The Participant hereby authorizes (where required
under applicable law) them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf by a broker or other third party with whom the Participant
may elect to deposit any shares of Common Stock acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d)
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Employer’s local
Human Resources Manager or the Company’s Human Resources Department.
23.Private Placement. The grant of the Stock Units is not intended to be a
public offering of securities in the Participant’s country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filing with the local securities
authorities (unless otherwise required under U.S. or local law) and the grant of
the Stock Units is not subject to the supervision of the local securities
authorities (unless otherwise required under U.S. or local law).
24.Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the Performance Stock Units or other
awards granted to the Participant under the Plan by

7

--------------------------------------------------------------------------------



electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
25.English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Stock Units, be drawn up in English. If the
Participant has received this Agreement, the Plan or any other documents related
to the Performance Stock Units translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version shall control.
26.Addendum. Notwithstanding any provisions herein to the contrary, the
Performance Stock Units shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as may be set forth in an addendum to this Agreement (the
“Addendum”). Further, if the Participant transfers the Participant’s residence
and/or employment to another country, the special terms and conditions reflected
in the Addendum, if any, for such country may apply to the Participant to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations or to facilitate the operation and
administration of the Performance Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). In all circumstances, any applicable
Addendum shall constitute part of this Agreement.
27.Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Stock Units, any shares of Common Stock acquired
pursuant to the Performance Stock Units and the Participant’s participation in
the Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and regulations or to facilitate the operation and administration of
the Performance Stock Units and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.
28.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties’ respective heirs, legal representatives successors and assigns.
29.Governing Law/Severability. All questions concerning the construction,
validity and interpretation of the Performance Stock Units and the Plan shall be
governed and construed according to the laws of the Commonwealth of Kentucky,
without regard to the application of the conflicts of laws provisions thereof.
Any disputes regarding the Performance Stock Units or the Plan shall be brought
only in the state or federal courts of the Commonwealth of Kentucky. In the
event that any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
30.Entire Agreement. This Agreement is the entire agreement between the parties
hereto, and all prior oral and written representations are merged into this
Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.
31.By accepting the grant of the Performance Stock Units, the Participant
acknowledges that the Participant has read this Agreement, the Addendum to this
Agreement (as applicable) and the Plan, and specifically accepts and agrees to
the provisions therein.

8

--------------------------------------------------------------------------------





GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
GLOBAL PERFORMANCE STOCK UNIT AGREEMENT
EXHIBIT A
PERFORMANCE PERIOD:         January 1, 201W to December 31, 201Y
PERFORMANCE TARGET(S):    
        
NUMBER OF UNITS
DEPENDENT     ON        :        
NUMBER OF UNITS
DEPENDENT     ON        :        
1.
Units.

Subject to the terms and conditions of the Agreement, including continued
employment through the applicable vesting date, the Units shall become vested as
of the last day of the Performance Period in accordance with the following
table, applying straight line interpolation for Units between 50% and 100% or
between 100% and 200%, rounded to the nearest whole number of Units.
 
< Minimum
Minimum
Target
Maximum



Notwithstanding the foregoing, if the Company’s does not exceed zero (0%), the
vested percentage of the Units shall not exceed 100%.
2.
Units.

(a)    Subject to the terms and conditions of the Agreement, including continued
employment through the applicable vesting date, the Units shall become vested as
of the last day of the Performance Period in accordance with the following
table, applying straight line interpolation for Units between 50% and 100% or
between 100% and 200%, rounded to the nearest whole number of Units.
 
< Minimum
Minimum
Target
Maximum



(b)    Notwithstanding anything to the contrary herein, the Committee shall have
discretion to make such adjustments to the foregoing metrics as it deems
appropriate to reflect the impact of corporate transactions, accounting or tax
law changes or extraordinary, unusual, nonrecurring or infrequent items;
provided, however, that in no case shall such adjustments have the net aggregate
effect of increasing the Company’s ; provided, further, that to the extent
applicable, any such adjustments shall be consistent with section 162(m) of the
Code.
Definitions. For purposes of the Agreement and this Exhibit A:    

9

--------------------------------------------------------------------------------



GENERAL CABLE CORPORATION
STOCK INCENTIVE PLAN
ADDENDUM TO GLOBAL PERFORMANCE STOCK UNIT AGREEMENT
In addition to the terms of the Plan and the Agreement, the Performance Stock
Units are subject to the following additional terms and conditions (the
“Addendum”). All capitalized terms as contained in this Addendum shall have the
same meaning as set forth in the Plan and the Agreement. Pursuant to Paragraph
26 of the Agreement, if the Participant transfers residency and/or employment to
another country reflected in the Addendum at the time of transfer, the special
terms and conditions for such country will apply to the Participant to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations or to facilitate the operation and
administration of the Performance Stock Units and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).
SPAIN
1.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Performance Stock Units, the Participant acknowledges and consents
to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Performance Stock Units under the Plan to
individuals who may be employees of the Company or its Subsidiaries throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any of its Subsidiaries on an ongoing basis.
Consequently, the Participant understands that the Performance Stock Units are
granted on the assumption and condition that the Performance Stock Units and the
shares of Common Stock acquired upon vesting of the Performance Stock Units
shall not become a part of any employment contract (either with the Company or
any of its Subsidiaries) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Participant understands that this grant would not
be made to the Participant but for the assumptions and conditions referenced
above. Thus, the Participant acknowledges and freely accepts that should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, the Performance Stock Units shall be null and void.
The Participant understands and agrees that, as a condition of the grant of the
Performance Stock Units, any unvested Performance Stock Units as of the date the
Participant ceases active employment will be forfeited without entitlement to
the underlying shares of Common Stock or to any amount of indemnification in the
event of the termination of employment by reason of, but not limited to, (i)
material modification of the terms of employment under Article 41 of the
Workers’ Statute or (ii) relocation under Article 40 of the Workers’ Statute.
The Participant acknowledges that the Participant has read and specifically
accepts the conditions referred to in the Agreement regarding the impact of a
termination of employment on the Participant’s Performance Stock Units.

10